    Case 1:20-mj-00416-SJB ECF No. 27 filed 10/12/20 PageID.67 Page 1 of 1


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                   _____

UNITED STATES OF AMERICA,

                           Plaintiff,                Case No. 1:20-MJ-416

        v.                                           Hon. Sally J. Berens
                                                     U.S. Magistrate Judge
KALEB FRANKS,

                           Defendant.


         DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO FILE
                    UNDER RESTRICTED ACCESS


        Defendant, through counsel, moves the Court for leave to file Mr. Franks’

written proffer of facts and memo on detention issues under restricted access in the

above-captioned case. The government does not oppose the request to file under

restricted access. Defendant’s request is supported by good cause: the filing at issue

contains information related to parties unaffiliated with these proceedings, as well

as sensitive medical information. In the spirit or Federal Rule of Criminal Procedure

49.1, restricted-access filing would provide vital privacy protection for this material.

See, e.g., Fed. R. Crim. P. 49.1(e).

Date: October 12, 2020                  SCOTT GRAHAM PLLC

                                        By:  /s/ Scott Graham
                                             Scott Graham
                                             Attorney for Defendant
                                        Business Address:
                                             1911 West Centre Avenue, Suite C
                                             Portage, Michigan 49024
                                             (269) 327-0585
IT IS SO ORDERED

Date:
